


Exhibit 10.2


Description of Infoblox FY 2014 World Wide Sales Compensation Plan
In September 2013, the Compensation Committee (the “Committee”) of the Board of
Directors of Infoblox Inc. (the “Company”) approved the Infoblox FY 2014 World
Wide Sales Compensation Plan (“Commission Plan”) for Christopher J. Andrews, the
Company's Executive Vice President, Worldwide Operations. In addition, the
Committee approved a target bonus amount for Mr. Andrews of $300,000.
The Commission Plan is designed to reward Mr. Andrews for attainment of the
monthly and quarterly goals for product, support services and professional and
training services bookings less holds, returns and other adjustments plus
releases of outstanding holds and other adjustments (“Adjusted Bookings”).
Mr. Andrews will be eligible to receive up to twelve monthly bonuses, each
targeted at an amount equal to one-twelfth of his total annual on-target bonus
of $300,000, based on attainment of the quarterly Adjusted Bookings goals, with
no maximum cap on the amount of bonus that could be earned. Actual monthly
awards are payable at amounts equal to the on-target bonus amount for the month
multiplied by a percentage, which may be less than or more than 100%, that is
obtained by dividing the actual amount of Adjusted Bookings for the month by the
Adjusted Bookings goal for that month. Under the Commission Plan, Mr. Andrews is
also eligible to receive an additional award for any quarter in which the actual
amount of Adjusted Bookings for the quarter exceeded the related goal for the
quarter equal to the product of the on-target bonus amount for the quarter
multiplied by three times the number of whole and fractional percentage points
representing achievement in excess of the goal for that quarter. The Commission
Plan does not contain a minimum achievement threshold requirement.






